235 S.W.3d 589 (2007)
STATE of Missouri, Plaintiff/Respondent,
v.
Jonathan PEARSON, Defendant/Appellant.
No. ED 88725.
Missouri Court of Appeals, Eastern District, Division One.
October 16, 2007.
*590 Shaun J. MacKelprang, Assistant Attorney General, Jaime Wilson Corman, Jefferson City, MO, for respondent.
Scott Thompson, District Defender, St. Louis, MO, for appellant.
Before KATHIANNE KNAUP CRANE, P.J., ROBERT G. DOWD, JR., J, and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Defendant appeals from his conviction by a jury of assault in the first degree, in violation of section 565.050 RSMo (2000). The trial court sentenced defendant to twenty years imprisonment.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).